Douguas, J.,
concurring. I am unwilling to rest under the charge that the increase of lynchings is caused by the inability of the Courts to protect society from murderers. In the first place I do not think there has been any increase of lynching in'this State, where it has always been extremely rare; and even if our Courts were inefficient, which I emphatically deny, I do not see how our alleged laxity should increase lynchings in other States without having any effect in our own. Such suggestions do great injustice to our State and may do great harm by encouraging the very outrages they profess to denounce. In any event they tend to weaken, especially when coming from such a source, the respect of the people for the administration of justice, which is the foundation of social order. I feel safe in saying that the Courts of this State are fully competent to protect our citizens, and able to do so without denying to anyone the equal protection of the law. The temple of justice contains no altar of sacrifice, nor do the people of North Carolina demand a scapegoat for the sins of the ten thousand murderers through out the country.
We are told that wealthy men who have money enough to retain able counsel are rarely convicted of murder. Are they ever lynched? If they are never lynched, then lynch law can in no sense be regarded as a protest against their acquittal.
It is always a matter of regret that a Judge should ever feel it his duty to go outside the record in defending the *871opinion of tbe Court; but when Ms action is questioned in a manner that he can not ignore, his silence may be construed into an apparent acquiescence that may tend to bring into disrepute the tribunals of justice and the laws of the land.
Eeeling as I do, more I do not wish to say, less I could not say. I concur in the opinion of the Court.